—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blackburne, J.), rendered February 5, 2001, convicting her of unauthorized practice of medicine (four counts), upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on the defendant’s motion pursuant to CPL 330.30 to set aside the verdict on an allegation of jury misconduct, and the matter is held in abeyance in the interim. The Supreme Court shall hear and report with all deliberate speed (see People v Corines, 295 AD2d 445 [decided herewith]).
We decide no other issues at this time. Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.